  Case 17-23933      Doc 66    Filed 09/21/20 Entered 09/22/20 07:14:12              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    17-23933
DWAYNE WASHINGTON                            )
                                             )                Chapter: 13
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                       ORDER GRANTING MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) Debtor's Motion to Modify is granted.

  2) Debtor's 2019 federal tax refund obligation will be deferred until the end of his Chapter 13 Plan.




                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: September 21, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
